         Case 1:20-cv-03406-ER Document 9 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANCES KALENDER, on behalf of
herself and all others similarly situated
                                 Plaintiﬀ,
                                                                      ORDER
                   – against –                                   20 Civ. 3406 (ER)

LUVO, INC.,

                                 Defendant.


         �e Court having been advised that the parties have reached a settlement in

principle, Doc. 8, it is ORDERED that the above-entitled action be and hereby is

discontinued, without costs to either party, subject to reopening should the settlement not

be consummated within forty-ﬁve (45) days of the date hereof.

         Any application to reopen must be ﬁled within forty-ﬁve (45) days of this

Order; any application to reopen ﬁled thereafter may be denied solely on that basis.

Further, the parties are advised that if they wish the Court to retain jurisdiction in this

matter for purposes of enforcing any settlement agreement, they must submit the

settlement agreement to the Court within the next forty-ﬁve (45) days with a request that

the agreement be “so ordered” by the Court.


It is SO ORDERED.


Dated:    July 14, 2020
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
